Citation Nr: 1645085	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-12 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for headaches, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left shoulder disability, to include as secondary to the service-connected back disability, and if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee disability, and if so, whether service connection is warranted. 

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a left knee disability, and if so, whether service connection is warranted. 

5.  Entitlement to service connection for a right leg disability.  

6.  Entitlement to service connection for a left leg disability.  

7.  Entitlement to service connection for a right foot disability.  

8.  Entitlement to service connection for a left foot disability.  

9.  Entitlement to service connection for a right arm disability.  

10.  Entitlement to service connection for a left arm disability.  

11.  Entitlement to service connection for a right hand and finger disability.  

12.  Entitlement to service connection for a left hand and finger disability.  

13.  Entitlement to a disability rating in excess of 10 percent for a scar of the right small finger.  

14.  Entitlement to a disability rating in excess of 10 percent for chronic musculoskeletal back strain with minimal scoliosis.  

15.  Entitlement to a disability rating in excess of 10 percent for right ear hearing loss.  

16.  Entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following surgery associated with a service-connected disability.  

17.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to August 2002 and from February 2003 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board via video conference (video conference hearing) in July 2016.  A transcript of that hearing has been associated with the claims file.  

During the pendency of this appeal, the Veteran withdrew the claim for entitlement to nonservice connected pension.  See July 2016 video conference hearing.  Therefore, this issue is no longer on appeal.  38 C.F.R. § 20.204 (2015).

The TDIU claim has been raised by the Veteran and record during the pendency of this appeal in the July 2016 video conference hearing.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  See also Hurd v. West, 13 Vet. App. 449 (2000); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009); see also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  

At the time of the Veteran's hearing, she was unrepresented.  Subsequently, she appointed the above listed representative.

The issues of service connection for a right leg disability, a left leg disability, a right foot disability, a left foot disability, a right arm disability, a left arm disability, a right hand and finger disability, a left hand and finger disability, a left shoulder disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 2009, the RO denied service connection for headaches, finding that the evidence did not show a diagnosis of headaches.

2.  The evidence added to the record since the April 2009, RO decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for headaches.  

3.  Resolving all doubt in favor of the Veteran, her current headaches originated during her active service.

4.  In September 2009, the RO denied service connection for a left shoulder disability, finding that the evidence was not sufficient to establish any link between the service-connected back condition and nonservice-connected left shoulder condition.

5.  The evidence added to the record since the September 2009 RO decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left shoulder disability, to include as secondary to a service-connected back disability.  

6.  In April 2009, the RO denied service connection for a left knee disability and right knee disability, finding that the evidence received was not new and material to reopen these claims.

7.  The evidence added to the record since the April 2009 RO decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for a left knee disability and a right knee disability.  

8.  Resolving all doubt in favor of the Veteran, her left knee disability and right knee disability, each diagnosed as patellofemoral pain syndrome and knee arthralgia, originated during her active service.

9.  The probative evidence of record demonstrates that the Veteran's scar of the right small finger is productive of a linear scar on the right fifth finger, measuring 1 centimeter (cm) by 1 cm, with pain; there is no evidence of any scar that is deep and nonlinear, superficial and nonlinear, superficial and unstable, multiple painful scars, or a scar causing limitation of function of the affected part.  

10.  The probative evidence of record reflects that the Veteran's chronic musculoskeletal back strain with minimal scoliosis at worst, was productive of pain, stiffness, flare ups and objective findings of flexion limited to 50 degrees and extension to 20 degrees with pain, although pain not indicated to begin prior to 50 degrees of flexion or 20 degrees of extension; there have been no findings of additional limitation on repetitive motion, muscle spasm or guarding, incapacitating episodes in a 12 month period or ankylosis, favorable or unfavorable, of the thoracolumbar spine or the entire spine.

11.  The probative evidence of record demonstrates that, throughout the duration of the appeal, the Veteran has had, at worst, Level XI hearing in the service-connected right ear and a hearing acuity of Level I hearing in the right ear.

12.  The probative evidence of record does not demonstrate any evidence of surgery necessitating one month of convalescence, severe postoperative residuals comparable to those described in 38 C.F.R. § 4.30 (a)(2) following an exploratory tympanotomy of the right ear on March 15, 2010.  


CONCLUSIONS OF LAW

1.  The April 2009 RO decision that denied service connection for headaches is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been presented to reopen the claim of service connection for headaches.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

3.  The criteria for the establishment of service connection for headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

4.  The September 2009 RO decision that denied service connection for a left shoulder disability is final.  38 U.S.C.A. § 7105 (West 2014).

5.  New and material evidence has been presented to reopen the claim of service connection for a left shoulder disability.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

6.  The April 2009 RO decision that denied service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014).

7.  New and material evidence has been presented to reopen the claim of service connection for a right knee disability.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

8.  The criteria for the establishment of service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

9.  The April 2009 RO decision that denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105 (West 2014).

10.  New and material evidence has been presented to reopen the claim of service connection for a left knee disability.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  

11.  The criteria for the establishment of service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

12.  The criteria for a disability rating in excess of 10 percent for a scar of the right small finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Codes (DCs) 7801-7805 (2015).  

13.  The criteria for a 20 percent disability rating, though no higher, for chronic musculoskeletal back strain with minimal scoliosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, DC 5237 (2015).

14.  The criteria for a disability rating in excess of 10 percent for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.85, DC 6100 (2015).

15.  The criteria for a total disability rating based on convalescence following the Veteran's March 2010 right ear exploratory tympanotomy surgery, have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.321, 4.30 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA's duty to notify was satisfied by December 2009, March 2010 and June 2010 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist the Veteran in the development of her claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), private and VA medical records, VA examinations and statements and testimony from the Veteran and her past and current representatives.  

The August 2010, September 2010 and January 2016 VA examinations reflect that the examiners reviewed the Veteran's pertinent medical history, documented her current complaints, and rendered findings and diagnoses consistent with the remainder of the evidence of record, and therefore, the examinations are adequate for adjudication purposes in terms of addressing the applicable rating criteria for the Veteran's scar, back, hearing, headaches and left shoulder.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Although the Board observes that the July 2010 VA audiometric examination noted the Maryland CNC speech recognition scores were too unreliable to score and the pure tone thresholds were not suitable for adjudication purposes, the Veteran was subsequently provided an adequate VA audiology examination in January 2016.  The January 2016 VA audiology examination report indicates that the VA examiner was a licensed audiologist.  Also, the reports show that the VA examiner elicited information from the Veteran concerning her history, subjective complaints, and the functional effects of her disability, which was all that the applicable provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10, require.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  As the January 2016 findings were found to be adequate, these are the findings used in the adjudication of this issue.

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of her claims in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran and her representative have been accorded ample opportunity to present evidence and argument in support of this appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2015).  

During the hearing before the Board, the undersigned address the issues on appeal and asked the Veteran's questions relevant to seeking evidence in support of these claims.  The Board finds that the undersigned met its duties to assist during the hearing.

Analysis

1.  New and Material Evidence

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for headaches, a right knee disability and a left knee disability in an April 2009 rating decision and denied service connection for a left shoulder disability in September 2009, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

With respect to the Veteran's claim for service connection for headaches, the April 2009 rating decision denied the claim for service connection for headaches, finding that the evidence did not show a diagnosis of headaches.  The Board finds that the newly received evidence after the April 2009 rating decision is material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This evidence consists of the Veteran's July 2016 video conference hearing testimony and the August 2010 VA examination demonstrating a diagnosis of a headache disability and reports of continued headaches since the age of 18.  In light of the STRs which demonstrate complaints for headaches, this new evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for headaches.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2015).  Therefore, this claim is reopened.  

With respect to the claim for service connection for a left shoulder disability the September 2009 rating decision denied the claim for service connection for a left shoulder disability, finding that the evidence was not sufficient to establish any link between the service-connected back condition and nonservice-connected left shoulder condition.  The Board finds that the newly received evidence after the April 2009 rating decision is material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This evidence consists of the Veteran's July 2016 video conference hearing testimony and the September 2010 VA examination demonstrating a diagnoses of a left shoulder arthralgia.  In light of the fact that the Veteran is service-connected for a back disability and considering her April 2009 statement that she overcompensated with the left shoulder due to her service-connected back disability, this new evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left shoulder disability.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2015).  Therefore, this claim is reopened.  

With respect to the claims for service connection for a right knee disability and a left knee disability the April 2009 rating decision denied the claim, finding that the evidence received was not new and material to reopen these claims.  The Board finds that the newly received evidence after the April 2009 rating decision is material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  This evidence consists of the Veteran's July 2016 video conference hearing testimony.  In light of the STRs which demonstrate complaints for pain in the knees with exercising or in cold weather, which was noted to have gotten worse since her last examination in December 2000, this new evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for a right knee disability and a left knee disability.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 3.303 (2015).  Therefore, these claims are reopened.  

2.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's headaches, right knee disability and left knee disability, were incurred during her active service.  

The probative medical evidence of record reflects that the Veteran has been diagnosed with a current headache disability, including tension headache.  See August 2010 VA examination.  Service treatment records (STRs) reflect complaints of headaches in April 2004, which were noted as worse since the prior evaluation in December 2000.  In the August 2010 VA examination, the Veteran was diagnosed with tension headache.  At that time she was noted to be 27 years old and reported a history of a rare headache occurring since she was 18, indicating these headaches began during her active service.  The Veteran statements of a continuity of headaches since her active service are competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Taken together, these records place the evidence in relative equipoise.  Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates her current headache disability had its onset during her active service.  

The probative medical evidence of record reflects that the Veteran has been diagnosed with a current right knee disability and left knee disability, specifically diagnosed as patellofemoral pain syndrome and knee arthralgia.  See September 2004 VA treatment report and VA medical records active problem list.  Service treatment records (STRs) reflect complaints of knee pain, especially when exercising and in cold weather in April 2004, which were noted as worse since the prior evaluation in December 2000.  The Veteran's statements of a continuity of knee pain since her active service are competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Taken together, these records place the evidence in relative equipoise.  Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates her current right knee disability and left knee disability had their onset during her active service.  

Accordingly, service connection for headaches, a right knee disability and a left knee disability is warranted.  38 C.F.R. §§ 3.102, 3.303, (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

3.  Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Mitchell, 25 Vet. App. 32.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

      A.  Scar of the Right Little Finger

The Veteran's scar of the right small finger assigned a 10 percent disability rating under 38 C.F.R. § 4.118, DC 7804 (2015).  

DC 7801 pertains to burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  Where there is evidence of such a scar area or areas exceeding 6 square inches (39 sq. cm.), a 10 percent evaluation will be assigned.  A 20 percent evaluation is warranted where there is evidence of a scar area or areas exceeding 12 square inches (77 sq. cm.).  A 30 percent evaluation is warranted where there is evidence of a scar area or areas exceeding 72 square inches (465 sq. cm.).  A 40 percent evaluation for area or areas exceeding 144 square inches (929 sq. cm.) is assignable.  38 C.F.R. § 4.118, DC 7801 (2015).  

Note (1) to DC 7801 defines a deep scar which is one associated with underlying soft tissue damage.  Id.  

Note (2) to DC 7801 provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and not located on the face, head or neck.  Id.  

Under DC 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  Under Note (1) to DC 7802, a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent rating; three or four scars that are unstable or painful warrant a 20 percent rating; five or more scars that are unstable or painful warrant a 30 percent rating.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an additional evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118.

Under DC 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 not considered in a rating provided under DCs 7800-7804 are to be evaluated under an appropriate DC.  38 C.F.R. § 4.118.  

The probative medical evidence of record demonstrates that the Veteran's scar of the right small finger, at worst, productive of a linear scar on the right fifth finger, measuring 1 centimeter (cm) by 1 cm, with pain.  The probative evidence of record does not demonstrate any evidence of any scar that is deep and nonlinear, superficial and nonlinear, superficial and unstable, multiple painful scars, or a scar causing limitation of function of the affected part.  

The Board observes that the Veteran is competent to report on factual matters of which she had firsthand knowledge, e.g., experiencing and witnessing physical symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the statements provided by the Veteran regarding her current symptoms and the effects on her daily life are competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Baldwin v. West, 13 Vet. App. 1 (1999).  However, where she has not discussed particular findings that are necessary for application to the rating criteria, the Board has accorded greater probative weight to objective medical findings - in particular, characterization of the scars and the severity of symptoms.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Therefore, the probative evidence of record reflects that the Veteran's scar of the right small finger more nearly approximates the 10 percent disability rating currently assigned under DC 7804.  38 C.F.R. § 4.118.  

Accordingly, the Board concludes that the Veteran's scar of the right small finger does not warrant a disability rating in excess of 10 percent at any time throughout the duration of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

      B.  Chronic Musculoskeletal Back Strain with Minimal Scoliosis

The Veteran's chronic musculoskeletal back strain with minimal scoliosis have each been rated under 38 C.F.R. § 4.71a, DC 5237.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (in other words under DCs 5235 to 5242, unless evaluated instead under DC 5243, the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  38 C.F.R. § 4.71a.  Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate DC.  38 C.F.R. § 4.71a, DCs 5235-5243 (2015).  

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also 38 C.F.R. § 4.71a, Plate V.

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Under DC 5243, intervertebral disc syndrome (IVDS) or disc disease may be rated under the General Rating Formula for Diseases and Injuries of the Spine, which includes combining separate evaluations of the chronic orthopedic and neurologic manifestations, or under the Formula for Rating IVDS Based on Incapacitating Episodes, which are rated on the total duration of incapacitating episodes over the past 12 months, whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating IVDS Based on Incapacitating Episodes, if there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted. 38 C.F.R. § 4.71a.  

Note (1) in DC 5243 defines an incapacitating episode as a period of acute signs and symptoms requiring bed rest prescribed by a physician and treatment by a physician.  Supplementary information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  Id.

The probative evidence of record, including the Veteran's lay statements and testimony, VA medical records and VA examinations, demonstrates that, throughout the duration of the appeal, the Veteran's chronic musculoskeletal back strain with minimal scoliosis at worst, was productive of pain, stiffness, flare ups and objective findings of flexion limited to 50 degrees and extension to 20 degrees with pain, although pain not indicated to begin prior to 50 degrees of flexion or 20 degrees of extension.  The probative evidence of record does not demonstrate findings of additional limitation on repetitive motion, muscle spasm or guarding, incapacitating episodes in a 12 month period or ankylosis, favorable or unfavorable, of the thoracolumbar spine or the entire spine.  Therefore, the Board finds that the probative evidence of record demonstrates that the Veteran's thoracolumbar spine disability, at its worst, is productive of forward flexion of the thoracolumbar spine at 50 degrees.  

The Veteran's spine disability therefore more nearly approximates the criteria for a 20 percent disability rating throughout the duration of the appeal, under DC 5237, which provides for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  38 C.F.R. § 4.71a.  

Although VA examinations demonstrate pain during the physical examination and pain with movement, there have been no findings of an additional limitation of motion due to pain or upon repetitive motion and no findings that were akin to forward flexion of the thoracolumbar spine to 30 degrees or less or ankylosis, either favorable or unfavorable, of the thoracolumbar spine or entire spine.  Thus, in considering her complaints of pain and additional functional loss during flare up, in conjunction with 38 C.F.R. § 4.40, 4.45, 4.59, consistent with the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds the evidence supports a 20 percent disability rating, though no greater throughout the duration of the appeal period.  See Voyles v. Brown, 5 Vet. App. 451, 454 (1993); Johnston v. Brown, 10 Vet. App. 80, 85 (1997); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

While a 20 percent disability rating is warranted throughout the duration of the appeal, the Board finds that an even higher disability rating is not and has not been at any time during the pendency of this appeal.  The probative evidence of record, including the September 2010 and January 2016 VA examinations, fails to demonstrate that there is any evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, favorable or unfavorable ankylosis of the thoracolumbar or entire spine or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  38 C.F.R. § 4.71a, DCs 5237, 5243.  

The Board has considered whether separate ratings are warranted based on neurological manifestations of the Veteran's thoracolumbar spine disability, however, no such manifestations have been demonstrated by the objective findings of record.

Accordingly, the Veteran's thoracolumbar spine disability warrants a 20 percent disability rating though no higher, since the date of her claim for increase under DC 5237.  38 C.F.R. §§ 4.3, 4.7, 4.71a, 4.71a; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

      C.  Right Ear Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent (noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2015).  If hearing loss is only service-connected in one ear, the percentage evaluation from Table VII will be determined by assigning a Roman Numeral designation of I for the non-service-connected ear, under the facts of this case.  38 C.F.R. § 4.85 (f).  Thus, whether one or both ears are service-connected could impact how the disability is rated.

Effective June 10, 1999, pertinent regulatory changes were made to 38 C.F.R. § 4.86, regarding cases of exceptional hearing loss.  The provisions of 38 C.F.R. § 4.86(a) now provide that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) now provide that, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In a January 2016 VA audiological examination, audiometric testing revealed that the hearing threshold levels in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
105
110
105
105
LEFT
20
30
25
30
40

The average puretone threshold was 106.5 decibels for the right ear and 31.25 decibels for the left ear.  Maryland CNC speech recognition scores were 105 percent for the right ear and 100 percent for the left ear.  The tympanometry tests results revealed normal findings in both ears.  The Veteran was diagnosed with sensorineural hearing loss in both ears.  She reported that the functional impact of her hearing loss included having serious trouble hearing when noise was present.  

The Board finds that, an exceptional pattern of hearing under 38 C.F.R. § 4.86 has been shown based on the applicable audiometric findings of record and that regulation is therefore applicable.  Applying the findings from the VA examination to Table VI and Table VIA in 38 C.F.R. § 4.85 yields a finding of Level XI hearing in the right ear at worst.  This is the highest Roman numeral assignable.  The left ear may be treated as service-connected for rating purposed pursuant to 38 C.F.R. § 3.383.  The adequate examination of record shows that the Roman numeral assignable, however, is one.  An application of these hearing loss levels into Table VII (in 38 C.F.R. § 4.85), yields a 10 percent disability rating for the Veteran's right ear hearing loss in considering her worst hearing level in the right ear during the period of the appeal.  See 38 C.F.R. § 4.85.  Therefore, according to the applicable rating standards, the Veteran still only meets the criteria for a 10 percent disability rating.  Because the law provides specific requirements in terms of puretone threshold averages and speech discrimination test results for each percentage rating, the assignment of a disability rating higher than 10 percent is not appropriate at any time during the appeal period.  The VA examination audiological test results clearly fall within the parameters for a 10 percent, rating but no more for the Veteran's bilateral hearing loss.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86 Tables VI, VIA, VII, DC 6100 (2015).  

The Board is aware that the January 2016 examination showed a 105 percent in the right ear.  This appears to be a typo but considering the rest of the examination, the Board finds that there is no evidence that typos existed in other parts of the examination.  As the right ear is assigned the highest Roman numeral allowed, the Board finds no possible prejudice in this isolated typographical error.

While the Board empathizes with the Veteran's impairment, and does not dispute the fact that she has a right ear hearing loss disability, the Board must conclude, based on the results of mandatory auditory tests and the mechanical application of relevant regulations by which the Board is bound, that the level of her disability does not rise to a rating higher than 10 percent at any time in the appeal period.  See 38 C.F.R. § 4.85(b); see also 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); see Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Veteran's disability has been no more than 10 percent disabling, so her rating cannot be "staged" because this represents her greatest level of functional impairment attributable to this condition.

All things considered, the record as a whole does not show symptoms that equal or more nearly approximate the criteria for disability rating in excess of 10 percent for right ear hearing loss at any time since the date of claim.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.  

      D.  Extraschedular and Other Considerations

There is no evidence of exceptional or unusual circumstances to warrant remand to refer this claim for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's scar of the right small finger, back disability and right ear hearing loss are contemplated by the schedular criteria.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected scar of the right small finger, back disability and right ear hearing loss such that she is adequately compensated for "considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1 (2015).  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned rating.  The January 2016 audiological examination adequately documented the effect of the Veteran's hearing loss on the Veteran's functionality, but does not indicate that further extra-schedular consideration is warranted.  Accordingly, the Board has determined that remand for referral of this case for extraschedular consideration is not in order.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Moreover, the collective impact of the Veteran's service-connected disabilities does not affect the scar of the right small finger, the back disability or right ear hearing loss apart from what the current scheduler criteria provide for each service-connected disability.  Additionally, the collective impact of the service-connected disabilities has not caused any combined experience leading to any additional disability which has not been provided for under the current scheduler criteria.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, as a TDIU claim has been raised during the pendency of this appeal and is addressed in the remand below, further discussion of entitlement to TDIU is not required.  

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

4.  Temporary Total Rating

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a) (1), (2) or (3) of this section effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  Such total rating will be followed by appropriate schedular evaluations.  When the evidence is inadequate to assign a schedular evaluation, a physical examination will be scheduled and considered prior to the termination of a total rating under this section.  See 38 C.F.R. §  4.30.

Total ratings will be assigned under this section if treatment of a service-connected disability resulted in, surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. §  4.30.  

Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  Recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total evaluation is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. §  4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation.  38 C.F.R. §  4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

VA medical records reflect that the Veteran underwent an exploratory tympanotomy of the right ear on March 15, 2010 and was released and came back to the VA medical center for post-operative follow up appointments on March 23, 2010, in April 2010 and in May 2010.  There does not appear to be any clinical evidence in these records that indicate the Veteran was required to convalesce by a healthcare provider following the right ear tympanotomy and no evidence of severe postoperative residuals, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches or immobilization by cast, without surgery, of one major joint or more.  Therefore, entitlement to a temporary total convalescence rating for the Veteran's March 15, 2010 exploratory tympanotomy of the right ear is not warranted.



ORDER

New and material evidence having been received, the claim of service connection for headaches is reopened.  

Service connection for headaches is granted.  

New and material evidence having been received, the claim of service connection for a left shoulder disability, to include as secondary to the service-connected back disability, is reopened and the claim is granted to this extent only.  

New and material evidence having been received, the claim of service connection for a right knee disability, is reopened.  

Service connection for a right knee disability, diagnosed as patellofemoral pain syndrome and knee arthralgia, is granted.  

New and material evidence having been received, the claim of service connection for a left knee disability, is reopened.  

Service connection for a left knee disability, diagnosed as patellofemoral pain syndrome and knee arthralgia, is granted.  

A disability rating in excess of 10 percent for a scar of the right small finger is denied.

A 20 percent disability rating, though no higher, for chronic musculoskeletal back strain with minimal scoliosis is granted, subject to the regulations applicable to the payment of monetary benefits.  

A disability rating in excess of 10 percent for right ear hearing loss is denied.

A temporary total rating under the provisions of 38 C.F.R. § 4.30 based on the need for convalescence following surgery associated with a service-connected disability is denied.  


REMAND

In light of the Veteran's testimony in the July 2016 video conference hearing regarding pain in her bilateral arms, bilateral hands, bilateral legs and bilateral feet, the Board finds that an adequate VA examination and etiology opinion are required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current disabilities of the bilateral arms, bilateral hands, bilateral legs and bilateral feet and, if so, whether any diagnosed disability originated during her active service, was otherwise caused by or related to her active service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Although a VA examination and opinion were provided for the Veteran's left shoulder disability in September 2010, the opinion is inadequate, as the VA examiner failed to provide a rationale to his opinion that the Veteran's left shoulder was not aggravated by her service-connected back disability, especially considering her report of overcompensating on the left upper extremity due to her back problems.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

With respect to the Veteran's claim for a TDIU, given that the outcome of this claim is pending the assignment of a disability ratings for the service connection claims awarded in this decision and pending the outcome of the claims for service connection which are currently being remanded, it is not ripe for appellate review by the Board.  Locklear v. Shinseki, 24 Vet. App. 311 (2011).  

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies.  

2.  Thereafter, schedule the Veteran for a VA examination for her right leg, left leg, right foot, left foot, right arm, left arm, right hand and fingers, left hand and fingers, and left shoulder.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's disabilities.  The examination report is to contain a notation that the examiner reviewed the claims file.  

Please review the Veteran's reported history carefully.  Specifically of note in the record are: (1) the STRs; (2) the post-service VA medical records; and (3) the Veteran's testimony in the July 2016 video conference hearing.  

Please note: the Veteran is competent to attest to any lay observable symptoms and past treatment.  

All tests should be performed to determine her current diagnoses.  

The examiner is then asked to answer the following:  

(a).  Please identify any current diagnoses of the right leg, left leg, right foot, left foot, right arm, left arm, right hand and fingers, left hand and fingers, and left shoulder.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed disability of the right leg, left leg, right foot, left foot, right arm, left arm, right hand and fingers, left hand and fingers, and left shoulder, was incurred during the Veteran's active military service, manifested within one year of her discharge, or was otherwise related to any disease, event, or injury during her service.  Please note, she has been treated for fibromyalgia.  

(c).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed disability of the right leg, left leg, right foot, left foot, right arm, left arm, right hand and fingers, left hand and fingers, and left shoulder was caused OR aggravated by her service-connected back disability (considering her report of overcompensation of the shoulder due to the back).  

It is most essential the examiner provide explanatory rationale for opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions.  

3.  Ensure the examiner's opinions are responsive to the determinative issue of etiology of the issue in this appeal.  If not, return the report(s) for all necessary additional information.  

4.  Then readjudicate the claims in light of this and all other additional evidence.  

The adjudication of the claim of TDIU requires consideration that service connection is now in effect for headaches, the right knee, the left knee, and any other disabilities for which service connection may be granted as a result of the additional development in this remand.  

If the claims continue to be denied or are not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give her time to respond to it before returning the file to the Board for further appellate consideration of the claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


